DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2020 has been entered.
 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-14, 16 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohmi et al. (5,609,077 “Ohmi”).

    PNG
    media_image1.png
    216
    446
    media_image1.png
    Greyscale
 Ohmi discloses all of the limitations of claims 1, 12 and 21, i.e., a torque assembly, comprising a wrench 30, 31, Fig. 8; and a zero distance tool 1, Fig. 3 connected to 27 configured to receive a torsional input from the wrench via 14; a sector gear/adapter 4 coupled to the main gear Fig. 3, the sector gear being configured to engage with a fastener Fig. 4; and a housing 1 configured to enclose the main gear and the sector gear, a handle 10 extending from the adapter @6, Fig. 6(c), the handle being adapted to move the adapter out of rotatable coupling with the driver Fig. 6(c) and meeting the narrative/functional language of out of engagement with the fastener, whereby when the adaptor has been moved out of rotatable coupling with the driver the adaptor is not engagable with the fastener i.e., similar to instant adaptor, Fig. 5B with 50 disengaged.
Regarding claims 2-7, 16, 22 and 23, PA (prior at, Ohmi) meets the limitations, i.e., adapter having a closed end engaged with the driver and an open end Fig. 3; driver is a main gear 27 and the adapter is a sector gear 4; arcuate section 4 with a plurality of teeth 4 with a pair of spaced apart prongs 5, engaging hex nut; notch defined by the opening of gear 4 engaging the fastener Fig. 4; prongs 5 separated by the opening disposed diametrically opposed to the arcuate section Fig. 3; handle 10 being connected to the sector gear capable of performing the narrative/functional language of uncoupling the gear from the main gear, rotate the sector gear capable, via 9 and reengage the main gear. 
Regarding claims 10, 11, 13, 14, PA meets the limitations, i.e., gear train Fig. 15; predetermined torque sensor 28; wrench configured to rotate the sector gear by a predetermined angle via rotational angle sensor 17; meeting the narrative language of claim 14, i.e., in final tightening with last turn of up to 60°
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Kobayashi (2010/0064864).
PA (prior at, Ohmi) meets all of the limitations of claim 15, as described above, except for the wrench to be configured as an impact wrench.

    PNG
    media_image2.png
    188
    512
    media_image2.png
    Greyscale
 Kobayashi teaches a wrench with an impact drive 15. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the impact mechanism as taught by Kobayashi that can intermittently provide an increased amount of torque for tightening or loosening fasteners.

Allowable Subject Matter
Claims 8, 9 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 17, 2020 have been fully considered but they are moot in view of the new grounds of rejections. 

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Dedrickson et al. handle 520 to detach sector gear 505, Fig. 5B, Ramsey handle 18 to decouple adapter/sector gear 22 and Hielscher et al. handle 12 to detach sector gear 2, Fig. 5 are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
April 2, 2021							Primary Examiner, Art Unit 3723